                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                       CIVIL ACTION NO. 3:20-CV-00454-RJC-DSC


                SHIRLEY HILL,                                     )
                                                                  )
                                     Plaintiff,                   )
                                                                  )
                v.                                                )                   ORDER
                                                                  )
                C.R. BARD INC. et. al.,                           )
                                                                  )
                                   Defendants.                    )



                          THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Steven S. Schulte]” (document #29) filed August 19, 2020. For the reasons set forth

              therein, the Motion will be granted.


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Robert J. Conrad, Jr.


                          SO ORDERED.


Signed: August 19, 2020




                      Case 3:20-cv-00454-RJC-DSC Document 31 Filed 08/19/20 Page 1 of 1
